Citation Nr: 1539702	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-34 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased initial evaluation for right hip strain, limitation of extension, currently evaluated as noncompensably disabling.

2. Entitlement to an increased initial evaluation for right hip sprain, limitation of flexion, currently evaluated as 10 percent disabling prior to February 9, 2015, and as 20 percent disabling from February 9, 2015.

3. Entitlement to an increased initial evaluation for right ankle degenerative arthritis, currently evaluated as 20 percent disabling.

4. Entitlement to an increased initial evaluation for right foot degenerative arthritis, currently rated as noncompensably disabling, with a separate noncompensable evaluation for hallux valgus, and a 10 percent rating for metatarsalgia associated with right ankle pain.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  A videoconference hearing was scheduled in May 2015, however, that was cancelled by the Veteran.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran currently has minimal limitation of extension or the right hip; the Veteran's right hip disability does cause limitation of rotation, preventing the Veteran from being able to toe out, from July 8, 2013.

2. The Veteran's right hip flexion is no less than 30 degrees prior to February 9, 2015, and no less than 20 degrees from February 9, 2015.

3. The Veteran's right ankle disability is manifested by pain and marked limitation of motion.

4. The Veteran's right foot disability is severe, causing pain and tenderness, and requiring the Veteran to use a cane for ambulation.


CONCLUSIONS OF LAW

1. The Veteran's right hip strain would be more properly rated as 10 percent disabling for limitation of rotation from July 8, 2013; the criteria for a higher evaluation for limitation of extension prior have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.71(a), Diagnostic Codes 5251, 5252, 5253 (2014).

2. The criteria for an increased initial evaluation for right hip strain, limitation of flexion, currently evaluated as 10 percent disabling prior to February 9, 2015, and as 20 percent disabling from February 9, 2015, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.71(a), Diagnostic Codes 5251, 5252, 5253 (2014).

3. The criteria for a disability rating in excess of 20 percent for right ankle arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.71(a), Diagnostic Codes 5010, 5270, 5271 (2014).

4. The criteria for a 30 percent evaluation, for a severe injury to the Veteran's right foot, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.71(a), Diagnostic Codes 5010, 5279, 5280, 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122   (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  The Board also points out that, as this is a claim ensuing from the grant of an initial rating, a lessened duty exists.

VCAA letters dated in September 2010, September 2011, April 2014, May 2014, February 2015, and May 2015 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118   (2007). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  The Veteran's post service treatment records have been associated with the claims file.  The Veteran's service treatment records were not completely available, but as this is an increased rating claim, and service connection has already been granted, those records would not be significantly material.  There is no indication that there are any other outstanding treatment records that have not already been associated with the Veteran's claims file. Therefore, the Board finds that the duty to assist the Veteran has been satisfied, in that all available identified relevant records have been associated with the claims file.

The Board also recognizes that the duty to assist includes providing a medical examination or obtaining a medical opinion "when such is necessary" to decide the claim.  See 38 C.F.R. § 3.159(c) (4) (i) (2014) (emphasis added).  In this case, the Veteran received numerous VA examinations, to include In July 2012, July 2013, and June 2015.  These examinations were a thorough and adequate basis on which to base a decision and contain sufficient findings to rate the Veteran's disabilities under the pertinent diagnostic criteria, and therefore the Board finds the duty to assist has been met in this case.  See 38 C.F.R. § 3.159(c) (4) (2014).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Factual Background

An October 2010 private record found the Veteran to have an almost totally fused tibia talar joint.  He lost his entire medial arch and now is in advanced inversion of the heel-foot orientation and is having a lot of trouble getting around.  The examiner noted that this injury caused increased pressure in the Veteran's right hip.  Pain was noted throughout the entire right leg and hip.
	
The Veteran received a VA examination in July 2012.  At that time, he was diagnosed with a sprain of the right hip.  Right hip flexion was to 65 degrees with pain.  Extension was to greater than 5 degrees.  Abduction was not lost beyond 10 degrees and adduction was limited such that the Veteran could not cross his legs.  Likewise rotation was limited such that the Veteran could not toe-out more than 15 degrees.  Repetitive testing did not show additional limitation of range of motion.  Testing showed weakened movement and pain on movement.  Muscle strength testing was slightly limited.  X-rays of the right hip taken at that time were normal.  The examiner noted that the Veteran's hip condition would limit walking and standing.  Right hip adduction was to 20 degrees, abduction ended at 30 degrees.  Right hip internal rotation ended at 25 degrees.  Right hip external rotation ended at 40 degrees. 

The Veteran was also diagnosed with degenerative joint disease of the right ankle.  Plantar flexion was to 20 degrees with objective evidence of pain at 20 degrees.  Right ankle dorsiflexion was to 5 degrees with objective evidence of pain at 5 degrees.  Repetition did not result in additional loss of range of motion.  This disability also showed weakened movement and excess fatigability.  Pain was noted on palpation of the right ankle.  Strength in the right ankle was slightly diminished (4/5).  X-rays of the Veteran's right ankle showed moderate to advanced osteoarthritis most prominent at the lateral ankle, and a degenerative irregularity of the medial malleolus.  This ankle condition limits the Veteran's ability to walk and stand.

The Veteran's various other foot disabilities were also noted.   Specifically, the Veteran was diagnosed with metatarsalgia, hallux valgus, arthritis, and a heel spur of the right foot.  No hammer toes were noted. Mild hallux valgus was noted on the right.  The Veteran was noted to have mild osteoarthritis at the medial foot, and a tiny calcaneal spur on the right.  This condition limited the Veteran's ability to walk and stand.

The Veteran had a VA examination for his right hip in July 2013.  At that time, the Veteran was diagnosed with a right hip sprain, exacerbated by standing, walking, or bending.  Right hip flexion was to 60 degrees, with pain at the end of motion.  Right hip extension was greater than 5 degrees without evidence of limitation of motion.  Abduction was not lost beyond 10 degrees, and adduction was not so limited that the Veteran could not cross his legs.  The Veteran could not toe out more than 15 degrees.  Repetitive testing did not show additional limitation of range of motion.  Pain, weakened movement, and instability of station were noted.  Tenderness to palpation was noted in the right hip joint.  X-ray testing showed a mild degenerative irregularity at the right greater trochanter.  This did not impact his ability to work.  Right hip adduction is to 25 degrees, with pain at the end of motion.  Right hip abduction ended at 20 degrees with pain at the end of motion.  Right hip internal rotation ended at 30 degrees with pain.  Right hip external rotation ended at 10 degrees with pain.  The degree of range of motion loss during pain on use or flare-ups was approximately 5 degrees in flexion, abduction, and internal and external rotation of the right hip.

The Veteran had a VA examination of the right ankle in July 2013.  At that time, the Veteran was noted to have right ankle degenerative arthritis.  Right ankle range of motion testing showed plantar flexion to 5 degrees.  Right ankle dorsiflexion, or extension, was also to 5 degrees.  Repetitive testing showed no additional limitation in ranges of motion.  Functional impairment showed weakened movement incoordination, pain, and instability of station.  Muscle strength testing and instability testing were normal.  The Veteran used a cane to walk specifically because of his right foot.

The Veteran had a VA examination of the right foot in July 2013.  The Veteran was diagnosed with severe pes planus of the right foot.  Swelling and pain was noted in the right foot on use.  The Veteran had decreased longitudinal arch height on weight bearing.  There was marked pronation of the right foot.  The weight bearing line fell over to or medial to the great toe.  The Veteran had inward bowing of the Achilles tendon.  The Veteran walked with a cane because of his right foot.  The Veteran's gait was antalgic.

An April 2014 private treatment record noted the Veteran's continued complaints of pain in the right hip, ankle, and foot.

A June 2015 report of VA ankle examination noted the Veteran's diagnosis of right ankle degenerative arthritis.  The Veteran reported severe swelling with any action of the ankle.  He reported that it prevented him from walking any length of time.  Right ankle plantar flexion was noted to be to 0 to 10 degrees, and right ankle dorsiflexion was noted to be 0 to 5 degrees.  Tenderness was noted on examination, as well as pain on ranges of motion.  The left ankle was normal.  The Veteran stated that he was not able to perform right ankle repetition of motion due to pain, weakness, fatigue, and lack of endurance.  Pain, fatigue, weakness, lack of endurance, and incoordination all caused functional loss.  There was some loss of muscle strength noted.  No ankylosis was noted.  Some laxity was noted in the right ankle.  The Veteran was noted to use a cane to help with ambulation.  The examiner indicated that this disability did not affect the Veteran's employability.

The Veteran had an examination for his right hip in June 2015.  At that time, the Veteran was diagnosed with degenerative arthritis of the right hip, along with a sprain of the right hip.  The Veteran reported pain in his hip with movement.  There was pain when sitting or standing, and trouble putting on pants.  Right hip flexion was to 30 degrees, extension was to 15 degrees, abduction was to 20 degrees, adduction was to 10 degrees, external rotation was to 20 degrees, and internal rotation was to 15 degrees.  The Veteran was unable to cross his legs.  Pain was noted on all ranges of motion.  The Veteran's left hip was also noted incidentally to have limited range of motion.  The examination was conducted during a flare up.  The Veteran was also noted to have instability of station.  Muscle strength was reduced in the right hip.  The examiner found this condition did not impact employability.

The Veteran received a VA examination for his foot in June 2015.  At that time, the Veteran's diagnoses of right foot metatarsalgia, right hallux valgus, heel spurs, and right foot degenerative arthritis were noted.  The Veteran reported pain and swelling in both feet on use.  Arch supports were used for both feet.  Tenderness of the feet was improved with these devices.  The Veteran had a decreased longitudinal arch height and marked deformity of both feet, as well as marked pronation.  The Veteran was noted to have an inward bowing of the Achilles tendon, as well as marked displacement and severe spasm of the Achilles tendon in both feet.  Hammer toes were noted in all but the great toes.  He had mild to moderate symptoms of hallux valgus in both feet.  The Veteran was noted to have pain on movement of the feet, both with weight bearing and non-weight bearing.  The Veteran's constant cane use was noted.

Legal Criteria and Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2012); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for any increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, as is shown in the instant case. 

With any form of arthritis, painful motion is an important factor.  38 C.F.R. § 4.59 (2014).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id., see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the applicability of 38 C.F.R. § 4.59 is not limited to arthritis claims). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2014).  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  Id. 

When considering joints, manifestations of functional loss also include less or more movement than is normal, weakened movement, excess fatigability, incoordination, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight bearing.  38 C.F.R. § 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202, 207 (1995) (holding that 38 C.F.R. § 4.45 applies to joint conditions as well as muscle and nerve conditions).

Assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2014). 

In this regard, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Furthermore, while service-connected disabilities and ratings in effect for 20 years or more are protected, and ratings in effect for shorter periods are also afforded some protections against reduction, the selection of diagnostic codes or applicable rating criteria are not protected and may be appropriately revised if the action does not result in the reduction of compensation payments.  See 38 C.F.R. §§ 3.951, 3.957 (2014); see Butts, 5 Vet. App. 532; VAOPGCPREC 71-91 (Nov. 7, 1991).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Musculoskeletal hip disabilities are addressed in the VA rating schedule under Diagnostic Codes 5250 to 5255.  38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 5255.  As reflected in the evidence discussed below, the Veteran does not have ankylosis or flail joint of either hip or impairment of the femur.  As such, the diagnostic codes relevant to these disabilities are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255. 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014). 

The Veteran's right hip injury has been evaluated as 0 percent disabling, under the criteria of Diagnostic Code 5251 for limitation of extension.  The Veteran's limitation of flexion of the right hip is rated as 10 percent disabling under Diagnostic Code 5252 prior to February 9, 2015, and as 20 percent disabling from that point, and at a noncompensable evaluation under Diagnostic Code 5253 for limitation of abduction.

In this regard, limitation of extension of the thigh to 5 degrees warrants a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  Limitation of flexion of the thigh to 45 degrees, 30 degrees, 20 degrees, and 10 degrees warrants 10, 20, 30, and 40 percent disability ratings, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5252. 

Impairment of the thigh is addressed in Diagnostic Code 5253, which provides for 10 percent disability ratings for limitation of adduction where the claimant cannot cross legs or limitation of rotation where the claimant cannot toe-out more than 15 degrees; a 20 percent disability rating is warranted when there is limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Thus, in order to warrant an increased rating for any of the Veteran's right hip disabilities, the Veteran would have to be found to have limitation of extension of the thigh to 5 degrees, limitation of flexion of the thigh to 30 degrees prior to February 9, 2015, and 20 degrees from February 9, 2015, or limitation of rotation such that he could not toe out more than 15 degrees, an inability to cross legs, or motion lost beyond 10 degrees.  

Reviewing the relevant evidence of record, a July 2012 report of VA examination found the Veteran to have extension greater than 5 degrees, flexion to 65 degrees, adduction to 20 degrees, and abduction to 30 degrees.  This evidence does not meet the criteria for a higher evaluation.

A July 2013 VA examination fond the Veteran to have flexion to 60 degrees, and extension to greater than 5 degrees.  Thus higher ratings would not be warranted for flexion or extension at this time.  However, the Veteran was found to be unable to toe out more than 15 degrees; therefore, from this examination, July 8, 2013, a 10 percent evaluation would be warranted under Diagnostic Code 5253 for limitation of rotation.

The Veteran's final VA examination in June 2015 for his right hip showed flexion to 30 degrees, extension to 15 degrees.  To warrant a rating in excess of 20 percent, the Veteran's flexion at this time would have to be limited to 20 degrees.  A compensable rating for extension would require limitation to 5 degrees.  The Veteran was found to be unable to cross his legs, which would warrant a 10 percent rating, the Veteran is now in receipt of.  There is no evidence of motion lost beyond 10 degrees, such that a higher rating would be warranted.

Thus, for the period of this appeal, the Board finds that the criteria for a higher evaluation have not been met, for the Veteran's limitation of extension and flexion for the right hip, however, a 10 percent rating, but no higher, would be warranted from July 8, 2013, for limitation of rotation of the of the right hip.

As to the Veteran's right ankle disability, as noted above, this disability is currently rated as 20 percent disabling under Diagnostic Code 5271.  This code provides a 10 percent rating for symptomatology reflective of disabilities with moderate limitation of motion and a 20 percent rating for disabilities involving marked limitation of motion.  A 20 percent is the maximum evaluation provided under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).  According to Plate II of the Schedule for Ratings Disabilities, normal dorsiflexion of the ankle is zero to 20 degrees; and normal plantar flexion is zero to 45 degrees. See 38 C.F.R. § 4.71, Plate II (2014).  A higher rating could only be warranted under Diagnostic Code 5270, for ankylosis of the ankle.  That code would require ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.

Reviewing the evidence of record however shows that, while the Veteran does have marked limited motion of the ankle, at no time has it been ankylosed.  In July 2012, plantar flexion was to 20 degrees and dorsiflexion was to 5 degrees.  In July 2013, right ankle range of motion was noted to be plantar flexion to 5 degrees with dorsiflexion to 5 degrees.  In June 2015, right ankle plantar flexion was to 10 degrees, with dorsiflexion to 5 degrees.  While the Board does not dispute that these are marked limitations of motion, they do not rise to the level of ankylosis, such that a higher rating under Diagnostic Code 5270 would be warranted.  Therefore, the Board finds that the criteria for a higher evaluation for the Veteran's service connected right ankle disability have not been met.

Finally, the Veteran's right foot degenerative arthritis is currently rated as noncompensably disabling under Diagnostic Code 5284, with a separate noncompensable evaluation for hallux valgus under Diagnostic Code 5280, and a 10 percent evaluation for metatarsalgia under Diagnostic Code 5279.  Reviewing those codes, Diagnostic Code 5279 provides for a 10 percent rating, the maximum available under this code, for anterior metatarsalgia, unilateral or bilateral.  Diagnostic Code 5280 provides for a 10 percent evaluation for either severe hallux valgus, equivalent to amputation of a great toe, or operated on with resection of the metatarsal head.  38 C.F.R. § 4.71a

Diagnostic Code 5284, for other foot injuries, provides that a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is assigned for moderately severe foot injuries, and a 30 percent rating is assigned for severe foot injuries.  With actual loss of use of the foot, a 40 percent rating is assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014).

At no time as the Veteran had surgery for hallux valgus, nor is it so severe as to be equivalent to amputation of a great toe.  Thus a higher rating under Diagnostic Code 5280 is not warranted.  The Veteran is also in receipt of the highest possible evaluation under Diagnostic Code 5279, for pain in the foot related to his ankle.  Thus, the only higher evaluation would be under Diagnostic Code 5284, for other foot injuries.

Reviewing the evidence of record, a July 2012 report of VA examination noted multiple disabilities to include hallux valgus, arthritis, and a heel spur of the right foot.  A July 2013 VA foot examination noted swelling, pain, decreased longitudinal arch height, marked pronation, and inward bowing of the Achilles.  A June 2015 report of VA examination noted decreased longitudinal arch height and marked deformity of both feet, as well as marked pronation, pain and swelling, as well as use of a cane.

Considering this symptomatology, the Board finds that this disability would be more properly rated as severe.  Even not considering the 10 percent evaluation the Veteran is already in receipt of for metatarsalgia, the Veteran's multiple problems in his feet cause near constant pain, tenderness, and require the use of a cane for ambulation.  Considering all evidence of record, the Board finds that this disability would warrant a 30 percent evaluation for a severe foot injury, the maximum rating available under this code.

Thus, the Board finds that the Veteran would warrant a 10 percent evaluation for limitation of rotation of the right hip, and a 30 percent rating for a severe foot injury; however, the preponderance of the evidence of record is against a grant of any other higher ratings.  As the preponderance of the evidence is against these other claims, the benefit-of-the-doubt doctrine does not apply, and those other increased rating claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

In evaluating the Veteran's claims for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right hip, ankle, and foot disabilities with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Rice Consideration

In denying the Veteran's claims for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the instant case however, the Veteran has already filed a claim for TDIU and been denied such a claim; he has not filed a notice of disagreement with respect to that denial.  Therefore, the Board does not find consideration of a TDIU rating to be necessary.


ORDER

Entitlement to a separate 10 percent rating for limitation of rotation of the right hip is granted effective July 8, 2013; entitlement to an increased evaluation for limitation of extension of the right hip is denied.

Entitlement to an increased initial evaluation for right hip strain, limitation of flexion, currently evaluated as 10 percent disabling prior to February 9, 2015, and as 20 percent disabling from February 9, 2015, is denied.

Entitlement to an increased initial evaluation for right ankle degenerative arthritis, currently evaluated as 20 percent disabling, is denied.


Entitlement to a 30 percent evaluation for a severe foot injury is granted; entitlement to an increased rating for hallux valgus and metatarsalgia associated with right ankle pain, is denied.






____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


